Exhibit 10.4

Novoste Corporation

4350 International Boulevard

Norcross, Georgia 30093

March 9, 2006

Best Vascular, Inc.

Best Medical International, Inc.

7643 Fullerton Road

Springfield, Virginia 22153

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated Asset Purchase Agreement,
dated as of October 12, 2005, as amended pursuant to Amendment No. 1 to Amended
and Restated Asset Purchase Agreement dated as of November 30, 2005 and as
further amended pursuant to Amendment No. 2 to Amended and Restated Asset
Purchase Agreement dated as of January 27, 2006 (the “Amended and Restated Asset
Purchase Agreement”), by and among Novoste Corporation (“Novoste”), Best
Vascular, Inc. (“Best Vascular”) and Best Medical International, Inc. (“Best
Medical”).

Best Medical hereby irrevocably and unconditionally guarantees the performance
of Best Vascular’s obligations of Sections 1(a) through (d). Best Medical waives
the condition to closing set forth in Section 6.1(c) of the Amended and Restated
Asset Purchase Agreement such that Section 6.1(c) shall be deemed terminated and
of no force or effect.



--------------------------------------------------------------------------------

In connection with the closing of the transactions contemplated by the Amended
and Restated Asset Purchase Agreement, Novoste and Best Vascular hereby agree as
follows:

1. International Boulevard Premises.

(a) In connection with the International Boulevard Premises, Best Vascular:

(i) shall pay $63,951.09 to Novoste on the Closing Date in connection with the
occupancy of a portion of the International Boulevard Premises by Best Vascular
from the Closing Date until June 30, 2006;

(ii) acknowledges receipt of a copy of the lease and all amendments thereto for
the International Boulevard Premises (the “Lease”) and acknowledges and confirms
the provisions thereof;

(iii) shall maintain liability insurance in at least the amounts required under
the Lease, shall maintain insurance in amounts reasonably designed to insure the
contents of the International Boulevard Premises and shall name Novoste as an
additional insured under its liability insurance policies, all effective as of
the Closing Date;

(iv) shall pay all utility vendors, including but not limited to those
identified on Schedule 2.3(b) to the Amended and Restated Asset Purchase
Agreement, promptly for services related to the International Boulevard Premises
incurred and arising after the Closing Date;

(v) shall cooperate with Novoste with respect to obtaining any appropriate
consent from the landlord consistent with the requirements of the Lease for the
International Boulevard Premises with respect to the occupancy by Best Vascular
of the International Boulevard Premises from the Closing Date until June 30,
2006; and

(vi) waives the condition to closing set forth in Section 6.1(c) of the Amended
and Restated Asset Purchase Agreement such that Section 6.1(c) shall be deemed
terminated and of no force or effect.

(b) Employees of Best Vascular shall be permitted to occupy a portion of the
International Boulevard Premises from the Closing Date through June 30, 2006,
and Best Vascular accepts the International Boulevard Premises in “as is”
condition. Best Vascular confirms and agrees that employees of Novoste shall be
permitted to occupy a portion of the International Boulevard Premises from the
Closing Date through May 31, 2006. Space shall be allocated as set forth in
Schedule A attached hereto, and Novoste and Best Vascular shall cooperate with
one another in connection with the occupancy and use of the International
Boulevard Premises.

(c) Best Vascular agrees to indemnify and hold harmless the Seller Indemnitees
from and against any and all Damages that are paid, suffered or



--------------------------------------------------------------------------------

incurred by any of them in investigating, preparing, defending, acknowledging,
satisfying or settling any claims or other assertion of liability asserted
against, imposed upon, or incurred or suffered by any of the Seller Indemnitees,
directly or indirectly, to the extent the Damages result from or arise out of
the occupancy of the International Boulevard Premises by Best Vascular from and
after the Closing Date. In connection with any such occupancy, Best Vascular
shall occupy the International Boulevard Premises solely for uses permitted
under the Lease and in compliance with the terms and conditions of the Lease,
applicable law and governmental authorities, shall keep the International
Boulevard Premises in good order, shall not commit or permit waste or damage to
such premises, shall not alter the premises, shall not use such premises for any
unlawful purpose or act, and shall comply with Novoste’s standard policies and
procedures as made available to Best Vascular regarding access to and use of the
International Boulevard Premises, including procedures for the security and
health and safety requirements of the International Boulevard Premises. Common
or shared areas will be determined by the parties in good faith. Novoste shall
have access to those areas occupied by Best Vascular at all reasonable times for
inspection. Nothing in this letter agreement shall obligate Novoste to supply
any services, utilities, repairs or facilities which the landlord is required to
provide or otherwise and Novoste shall have no obligation or liability
whatsoever for failure of the landlord or any other service provider. If for any
reason Novoste is required to make expenditures or use its own funds on repairs,
maintenance or any other matters relating to the occupancy of Best Vascular,
Novoste shall be promptly and fully reimbursed for same. Nothing in this letter
agreement shall be deemed to grant to Best Vascular exclusive possession of any
space, a leasehold or other property interest in any of the International
Boulevard Premises, nor any exclusive right to occupy or use them, or to
transfer any title in the International Boulevard Premises to Best Vascular, and
Best Vascular hereby expressly disclaims any such interest or title.

(d) If on or before May 11, 2006, Best Vascular has not entered into a new lease
agreement with the landlord of the International Boulevard Premises with respect
to the lease of the International Boulevard Premises for periods effective
immediately after June 30, 2006, Best Vascular confirms and agrees that Novoste
may provide notice of termination of the Lease to the landlord, with the effect
that the Lease for the International Boulevard Premises will terminate effective
June 30, 2006.

2. Computers and E-Mail; Communications Systems; Confidential Information.

(a) For the period from and after the Closing Date and through May 31, 2006,
Novoste may continue to use the computer equipment identified on Schedule 2.1(d)
to the Amended and Restated Asset Purchase Agreement and the software identified
on Schedule 2.1(e) to the Amended and Restated Asset Purchase Agreement. In
connection with the usage of such computer equipment and software,



--------------------------------------------------------------------------------

the parties confirm and agree to the matters set forth in Schedule B attached
hereto. Such usage of the computer equipment shall be provided to Novoste free
of charge. In addition, Best Vascular confirms and agrees that Novoste shall be
permitted to continue to use the domain name “Novoste.com” for purposes of
sending and receiving e-mails after the Closing Date through May 31, 2006.

(b) For the period from and after the Closing Date and through May 31, 2006,
Novoste may continue to use the telephones, telecopy machines, voicemail system,
and other communications systems that are included in the Acquired Assets. In
connection with the usage of such communications systems, the parties confirm
and agree to the matters set forth in Schedule B attached hereto. Such usage of
the communications systems shall be provided to Novoste free of charge, except
that Novoste shall reimburse Best Vascular for long distance telephone call
charges attributable to employees of Novoste after the Closing Date. In
addition, in the event that Novoste uses any of Best Vascular’s vendor accounts
such as Federal Express, United Postal Service or postage or other similar
vendor accounts, Novoste shall reimburse Best Vascular for the out-of-pocket
expenses incurred as a result of Novoste’s use thereof.

(c) Novoste and Best Vascular shall cooperate with one another in connection
with the use of the computer equipment, software and communications systems by
Novoste. Each party shall cooperate with one another and take all reasonable
steps to ensure that Novoste does not have access to confidential and
proprietary information of Best Vascular and that Best Vascular and Best Medical
do not have access to confidential and proprietary information of Novoste.

3. Websites. Upon the later of the Closing Date or the launch of the new website
with respect to NOVT Corporation, Best Vascular shall direct the URL
corresponding to the NOVOSTE.COM domain name to a website that includes a
prominent link to Novoste’s new website and the language “Information relating
to NOVT Corporation, formerly Novoste Corporation, may be found here. NOVT
Corporation.com”. Novoste shall incorporate a link to Best Vascular’s website on
NOVT Corporation’s new website upon launch of that website, which website shall
be launched no later than May 31, 2006.

4. Miscellaneous. This letter agreement may not be assigned by any of the
parties hereto without the prior written consent of the non-assigning parties.
This letter agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other parties, it being understood that all parties need not sign the
same counterpart. The Section headings contained in this letter agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this letter agreement. Any notice provided under this letter
agreement shall be transmitted in a manner consistent with the requirements of



--------------------------------------------------------------------------------

Section 11.3 of the Amended and Restated Asset Purchase Agreement. The parties
shall cooperate reasonably with each other and their respective representatives
in connection with any steps required to be taken as part of their respective
obligations under this letter agreement.

5. Definitions. Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Amended and Restated Asset Purchase Agreement.

Kindly confirm that the foregoing correctly sets forth our agreement by signing
the enclosed duplicate of this letter in the space provided and returning it to
the undersigned.

 

Very truly yours, NOVOSTE CORPORATION By:  

/s/ Alfred J. Novak

Name:   Alfred J. Novak Title:   President and Chief Executive Officer

AGREED:

BEST VASCULAR, INC.

 

By:  

/s/ Shawn R. Weingast

Name:   Shawn R. Weingast Title:   General Counsel

BEST MEDICAL INTERNATIONAL, INC.

 

By:  

/s/ Shawn R. Weingast

Name:   Shawn R. Weingast Title:   General Counsel